Per Curiam.
Respondent was admitted to the practice of law by the Appellate Division, Fourth Department, in 1983, and formerly practiced law in Vestal, Broome County.
Petitioner, the Committee on Professional Standards, moves for an order, pursuant to section 806.4 (f) of this Court’s rules (22 NYCRR 806.4 [f]), suspending respondent pending consideration of disciplinary charges against her.
The papers submitted in support of the motion allege that respondent failed to maintain an adequate balance in her escrow account, resulting in the temporary conversion of approximately $30,000 of a client’s money. It is further alleged, with respect to a different client, that respondent falsely represented to such client that she had obtained a $500,000 default judgment on her behalf and fabricated a series of documents, including a court order, in an attempt to substantiate such representations. Respondent does not dispute the factual allegations made by petitioner, but, rather, avers that her conduct was occasioned by certain personal and psychological problems which she had at the time. She admits that she should not be practicing law and states that she willingly consents to this Court’s imposition of a suspension order.
Having reviewed the papers submitted, including respondent’s admission of having engaged in acts constituting serious professional misconduct, we conclude that respondent is guilty of professional misconduct threatening the public interest and warranting her suspension from the practice of law forthwith (see, e.g., Matter of Padilla, 67 NY2d 440; Matter of Murdock, 182 AD2d 915).
Petitioner’s motion is granted, and respondent is suspended from the practice of law until such time as the disciplinary proceeding to be commenced by petitioner has been concluded and until further order of this Court. The suspension shall commence upon service on respondent of this memorandum and order (see, 22 NYCRR 806.4 [f| [2]).
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Harvey, JJ., concur. Ordered that petitioner’s motion to suspend respondent from the practice of law, pursuant to section 806.4 (f) *674of this Court’s rules (22 NYCRR 806.4 [f]), is granted; and it is further ordered that respondent is hereby suspended from the practice of law commencing upon service by petitioner of this order on respondent and until such time as the disciplinary proceeding to be commenced by petitioner is concluded, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and she hereby is forbidden to appear as an attorney or counselor at law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys.